Citation Nr: 9920619	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1945.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in New Orleans, 
Louisiana (hereinafter RO).


REMAND

Of record are July 1997 and December 1997 statements from a 
private attorney, Mr. Stephen A. Stefanski.  In a January 
1998 report of telephone contact between the RO and Mr. 
Stefanski, Mr. Stefanski stated that he would not be 
representing the appellant until after the Board's decision.  
In May 1999, Mr. Stefanski submitted a statement on behalf 
the appellant.  The status of Mr. Stefanski must be 
clarified.  Accordingly, the case is REMANDED for the 
following actions:

1.  It is requested that the RO ask Mr. 
Stefanski if he is now representing the 
appellant.  If yes, the RO should provide 
him with an opportunity to review the 
veteran's claims folder and present any 
arguments in support of the appellant's 
claim.

2.  If Mr. Stefanski is not representing 
the appellant, the RO should again inform 
the appellant of her right to 
representation.

Following any additional actions deemed appropriate by the 
RO, the case should then be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










